FILED
                           NOT FOR PUBLICATION
                                                                             JUL 10 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

SCOTT SCHUTZA,                                   No. 15-55631

              Plaintiff-Appellant,               D.C. No.
                                                 3:14-cv-02576-BAS-DHB
 v.

COURTESY CHEVROLET CENTER, a                     MEMORANDUM*
California Corporation,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                           Submitted February 6, 2017**
                              Pasadena, California

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

      We vacate the district court’s dismissal of this action, and we remand for

reconsideration in light of Karczewski v. DCH Mission Valley, LLC, No.

15-55633.

      VACATED and REMANDED. Costs on appeal awarded to Plaintiff.

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
                                                                          FILED
Schutza v. Courtesy Chevrolet Ctr., No. 15-55631
                                                                           JUL 10 2017
BYBEE, Circuit Judge, acquiescing dubitante:                           MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


      I acquiesce dubitante for the reasons articulated in my separate opinion in

Karczewski v. DCH Mission Valley, LLC, No. 15-55633.